Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25, 2022 has been entered.

Response to Amendment and Arguments
Claims 1-20 are pending and are being examined in this application.
Applicant’s arguments with respect to 103 rejections have been considered, but are moot in view of the new ground(s) of rejection.  However, to the extent that the arguments also apply to the new ground(s) of rejection, the arguments are unpersuasive for at least the following reasons: Regarding applicant’s arguments directed to spectral clustering and Khorasgani, please see the examiner’s response in the Advisory Action dated 8/09/2022 and the Final Rejection dated 5/25/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khorasgani et al. (US Pub. 20200387135) in view of Mohr et al. (US Pub. 20150339835) and further in view of Tagami (US Pub. 20180129710).
Referring to claim 1, Khorasgani discloses a computer-implemented method for matching a graph-under-analysis to a technique for embedding the graph-under-analysis, the computer-implemented method comprising: 
receiving, using a processor, graph data representing the graph-under-analysis, wherein the graph-under-analysis represents a network [par. 40; an industrial network is modeled as a graph structure]; 
analyzing, using the processor, the graph data to extract graph property data representing properties of the graph-under-analysis [pars. 40 and 56; a set of features (i.e., graph properties) is extracted for each community representing component measurements and relationships]; 
 wherein: analyzing the graph data comprises computing spectrum data of the graph-under-analysis [pars. 40, 46-50, and 75; spectral clustering is used to detect the communities and extract the set of features (i.e., graph properties)];
wherein the graph property data comprises the spectrum data of the graph-under-analysis [pars. 40 and 56; note the set of features (i.e., graph properties) resulting from the spectral clustering]; and
...wherein at least one of the one or more embedding techniques is configured to transform the graph data to a graph embedding that is used by a task algorithm to perform a task [par. 56; the set of features (i.e., graph properties) is used to map data structures from the graph to vector space (i.e., perform graph embedding); the graph embeddings are used to learn a diagnosis model and identify nodes as being normal or faulty].
	Khorasgani does not appear to explicitly disclose annotating the graph data with the graph property data to generate annotated graph data; and based at least in part on the annotated graph data, selecting one or more embedding techniques.
However, Mohr discloses annotating the graph data with the graph property data to generate annotated graph data [par. 30; graph property data is stored directly on the nodes of a graph in a context where graph structure is created via clustering].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the graph embedding taught by Khorasgani so that the set of features (i.e., graph properties) are stored directly on the nodes of the graph structure as taught by Mohr. The motivation for doing so would have been to facilitate the creation of a new graph structure via clustering using either detached profiles or by directly storing the graph property data [Mohr, par. 30].
Khorasgani and Mohr do not appear to explicitly disclose based at least in part on the annotated graph data, selecting one or more embedding techniques.
	However, Tagami discloses based at least in part on the annotated graph data, selecting one or more embedding techniques [pars. 31, 35, and 54-57; features are extracted from target data, classified into clusters, an embedding matrix is selected based on the classified features, and then the classified features are converted into an embedding vector].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the graph embedding taught by the combination of Khorasgani and Mohr so that the mapping from graph to vector space is performed based on the stored set of features (i.e., graph properties) as taught by Tagami. The motivation for doing so would have been to facilitate searching based on features [Tagami, par. 49].
Referring to claim 2, Khorasgani discloses wherein the spectrum data of the graph-under-analysis comprises eigenvalues of the graph-under-analysis’s adjacency matrix [pars. 40 and 46-50; the spectral clustering is implemented by using a weighted adjacency matrix of the graph structure to extract a Laplacian matrix then using the Laplacian matrix to compute eigenvectors (i.e., sets of eigenvalues) as the set of features (i.e., graph properties)].
Referring to claim 3, Tagami discloses wherein selecting the one or more embedding techniques comprises applying a set of embedding technique selection rules to the graph data [par. 39; the converting is performed using conversion rules].
Referring to claim 4, Tagami discloses wherein: applying the set of embedding technique selection rules includes comparing the graph property data to stored graph property data; the stored graph property data is associated with stored graph embedding techniques; and selecting the one or more embedding techniques is further based at least in part on a result of using the set of embedding technique selection rules to compare the graph property data to the stored graph property data [pars. 39, 54-57, and 83-86; the converting is performed on the features based on the classification of the features, where the classification is determined based on a cosine similarity between learning data (i.e., previously stored data) and the target data].
Referring to claim 5, Tagami discloses wherein selecting the one or more embedding techniques comprises applying the graph property data to a machine learning model [pars. 83-86; the features are classified by a learning process].
Referring to claim 6, Tagami discloses wherein the machine learning model determines a level of similarity between the graph property data and stored graph property data [pars. 83-86; the features are classified by the learning process based on a cosine similarity between learning data (i.e., previously stored data) and the target data].
Referring to claim 7, Khorasgani discloses analyzing the graph property data to determine a set of task options; receiving a selected task, wherein the selected task is one of the task options; receiving parameters of the selected task [par. 56; note the diagnosis model (i.e., set of task options) and the identification of nodes as being normal or faulty (i.e., parameters)]. Tagami discloses receiving an instruction to apply a first one of the one or more embedding techniques to the graph data [pars. 31, 35, and 54-57; note the selection of the embedding matrix].
Referring to claim 8, see at least the rejection for claim 1. Khorasgani further discloses a computer system for matching a graph-under-analysis to a technique for embedding the graph-under-analysis, the computer system comprising: a memory; and a processor communicatively coupled to the memory and configured to perform the claimed operations [fig. 7, computing device 705, memory 715, processor 710].
	Referring to claim 9, see the rejection for claim 2.
Referring to claim 10, see the rejection for claim 3.
	Referring to claim 11, see the rejection for claim 4.
	Referring to claim 12, see the rejection for claim 5.
	Referring to claim 13, see the rejection for claim 6.
	Referring to claim 14, see the rejection for claim 7.
Referring to claim 15, see at least the rejections for claims 1 and 2. Khorasgani further discloses a computer program product for matching a graph-under-analysis to a technique for embedding the graph-under-analysis, the computer program product comprising a computer readable program stored on a computer readable storage medium, wherein the computer readable program, when executed on a processor system, causes the processor system to perform the claimed operations [fig. 7; par. 71; note computing device 705, memory 715, processor 710, and computer-executable instructions].
	Referring to claim 16, see the rejection for claim 3.
	Referring to claim 17, see the rejection for claim 4.
	Referring to claim 18, see the rejection for claim 5.
	Referring to claim 19, see the rejection for claim 6.
	Referring to claim 20, see the rejection for claim 7.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157